DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Drawings
The drawings were received on 22 November 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 11-20 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 11-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A fill level valve for a pressure equalization line of a fluid tank assembly, … a fluid tank … a filling line … wherein the fill level valve comprises a connecting piece which can be arranged on the fluid tank, from which a dip tube, which is configured to be arranged in the fluid tank, … wherein a flow resistance formed by a constricted flow cross section is provided in the dip tube, wherein … upon further decanting of fluid into the fluid tank, a fluid level rises faster in the dip tube than outside the dip tube, and the fluid reaches the flow resistance before a float interacts with a valve seat to interrupt the fluidic connection through the fill level valve, so that a pressure loss via the fill level valve increases, upon the fluid reaching the flow resistance, to suppress or restrict a venting of the fluid tank through the fill level valve.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 11.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 540,760 (Sawyer), which discloses a valve structure. 
2.) U.S. Patent No. 3,152,604 (Frye et al.), which discloses a vent valve assembly. 
3.) U.S. Patent No. 4,376,446 (Liff), which discloses a vent valve. 
4.) U.S. Patent No. 5,082,016 (Nakamura), which discloses a valve structure. 
5.) U.S. Patent No. 5,413,137 (Gimby), which discloses a vapor vent assembly. 
6.) U.S. Patent No. 6,119,712 (Schiebold), which discloses a float arrangement. 
7.) U.S. Patent No. 6,701,950 (Brock et al.), which discloses a fuel tank vent system. 
8.) U.S. Patent No. 6,981,514 (Nishi), which discloses a fuel cutoff valve. 
9.) U.S. Patent No. 9,903,318 (Mihara), which discloses a valve apparatus.  
10.) U.S. Patent Application Publication No. 2001/0020487 (Rosseel), which discloses a fuel tank valve. 
11.) U.S. Patent Application Publication No. 2001/0047822 (Aoki et al.), which discloses a cutoff valve structure. 
12.) U.S. Patent Application Publication No. 2007/0186973 (Miyoshi et al.), which discloses a cutoff valve. 
13.) U.S. Patent Application Publication No. 2007/0284001 (Yamada), which discloses a cutoff valve structure. 
14.) U.S. Patent Application Publication No. 2009/0000669 (Kito et al.), which discloses a cutoff valve structure. 
15.) U.S. Patent Application Publication No. 2010/0186828 (Matsuzaki et al.), which discloses a control valve structure. 
16.) U.S. Patent Application Publication No. 2012/0012192 (Guba et al.), which discloses a vent line structure. 
17.) U.S. Patent Application Publication No. 2012/0037834 (Lang, III et al.), which discloses a venting conduit. 
18.) U.S. Patent No. 2013/0019963 (Sugiura), which discloses a cut-off valve assembly.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753